NOT RECOMMENDED FOR PUBLICATION
                                    File Name: 09a0241n.06
                                     Filed: March 31, 2009

                                                  No. 07-4472

                               UNITED STATES COURT OF APPEALS

                                       FOR THE SIXTH CIRCUIT


United States of America,                                          )
                                                                   )
         Plaintiff-Appellee                                        )
                                                                   )
v.                                                                 )                     ORDER
                                                                   )
Clennie Manning,                                                   )
                                                                   )
         Defendant-Appellant.                                      )
                                                                   )
                                                                   )



BEFORE:           MERRITT, ROGERS, and WHITE, Circuit Judges.


         Pursuant to the government’s motion, we hereby amend our previous opinion by striking the

sentence on page 9 that stated: “No Presentence Report (or Supervised Release Violation Report)

was prepared, and thus we cannot presume that the district court considered the Guidelines despite

failing to mention them.” In its place, we insert the following sentence and footnote: “No

Presentence Report (or Supervised Release Violation Report) was filed with the district court,5 and




         5
           The government has indicated that a Supervised Release Violation Report was prepared and subsequently
updated, but never filed with the district court. At the government’s request, we amend our previous opinion, which
stated that no such report was ever prepared, “so as to reflect the work of the Probation Department, and so that the
record is correct.”
No. 07-4472
United States v. Manning

thus we cannot presume that the district court considered the Guidelines despite failing to mention

them.”

         Accordingly, it is so ORDERED.

                                             ENTERED BY ORDER OF THE COURT



                                             ______________________________________
                                                   Leonard Green, Clerk




                                                -2-